DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

No Attorneys of Record
The examiner suggests filing a Power of Attorney to facilitate efficient prosecution.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-23, in the reply filed on 10 November 2021 is acknowledged.

Claim Objections
Claims 8-11 and 19-23 are objected to because of the following informalities.  Appropriate correction is required.
	Regarding claims 8-9 and 19-20, the second instance of “a rate of” should be deleted to correct this editing error.
	Regarding claims 10 and 21, “a” should be deleted to correct the grammar.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 11, there is no antecedent basis for the solid polyethylene polymer particles. The particles of intervening claim 10 are ethylene-vinyl acetate polymer particles.

Double Patenting
Claim 3 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 13. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	Claims 3 and 13 have the same scope. It is noted that claim 3 has been objected to rather than claim 13 because claim 13 is an independent claim.

Allowable Subject Matter
Claims 1-2, 4-7 and 12-18 are allowed. Claims 8-11 and 19-23 would also be allowable if amended to correct the above noted minor objections and the 35 USC 112(b) issue of clarity in claim 11. Claim 3 is currently a duplicate of allowed claim 13, and accordingly claim 3 has not been indicated as allowed.
	Regarding claims 1 and 13, in combination with the claimed limitations, no teaching or suggestion was found in the prior art of record to provide the claimed combined limitations of heating a LLDPE film to a temperature below the softening point of the film and pressing the heated LLDPE film into contact with the polymer coated first primary surface of the tufted primary backing. Irwin (US 6475592) applies EVA adhesive to a tufted primary backing, heats above the EVA melting point and presses a polyethylene film secondary backing into contact with the adhesive coated primary backing (Figure 12; column 10, lines 7-48). In a similar process Mumm (US 7018492) suggests using a LLDPE film as a secondary backing (column 25, lines 59-61). Smith (US 4808459) teaches preheating a secondary backing prior to lamination to an adhesive coated primary backing (Figure 3; column 5, lines 45-51). However Smith is drawn to woven or nonwoven secondary backings rather than a LLDPE film and Smith also does not teach or suggest heating to a temperature below the softening point of such a film. Morohashi (US 4437918) teaches preheating a secondary backing prior to lamination to an adhesive coated primary backing (Figures 8a-b; column 5, lines 20-29; claim 2). However, Morohashi is particularly drawn to fabric secondary backings and the use of a flexible rubber roll formed around a curved axis for manipulating such fabric (column 4, lines 28-38). In view of these differences from the claimed method, the examiner does not find sufficient motivation, reason or reasonable expectation of success to apply any combination of these references to arrive at the above noted allowable subject matter. Gardner (US 2002/0172795) is cited of interest for teaching a laminate primary backing formed by needling together woven and nonwoven layers (Abstract; Figures 1-2; paragraph 28).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745